

114 S2093 RS: To provide that the Secretary of Transportation shall have sole authority to appoint Federal Directors to the Board of Directors of the Washington Metropolitan Area Transit Authority.
U.S. Senate
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 304114th CONGRESS1st SessionS. 2093[Report No. 114–170]IN THE SENATE OF THE UNITED STATESSeptember 29, 2015Ms. Mikulski (for herself, Mr. Cardin, Mr. Kaine, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 30, 2015Reported by Mr. Johnson, without amendmentA BILLTo provide that the Secretary of Transportation shall have sole authority to appoint Federal
			 Directors to the Board of Directors of the Washington Metropolitan Area
			 Transit Authority.
	
		1.Appointment of directors of the Washington Metropolitan Area Transit Authority
 (a)DefinitionsIn this section— (1)the term Compact means the Washington Metropolitan Area Transit Authority Compact (Public Law 89–774; 80 Stat. 1324);
 (2)the term Federal Director means— (A)a voting member of the Board of Directors of the Transit Authority who represents the Federal Government; and
 (B)a nonvoting member of the Board of Directors of the Transit Authority who serves as an alternate for a member described in subparagraph (A); and
 (3)the term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact.
				(b)Appointment by Secretary of Transportation
 (1)In generalFor any appointment made on or after the date of enactment of this Act, the Secretary of Transportation shall have sole authority to appoint Federal Directors to the Board of Directors of the Transit Authority.
 (2)Amendment to CompactThe signatory parties to the Compact shall amend the Compact as necessary in accordance with paragraph (1).November 30, 2015Reported without amendment